Citation Nr: 1004146	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-38 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the face and scalp, status post-excision. 

2.  Entitlement to service connection for actinic keratosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1960 to June 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia, (RO), which in pertinent part, 
denied the benefit sought on appeal. 

It is noted that during the course of this appeal in a 
February 2005 correspondence, the Veteran raised an 
additional claim for service connection for actinic 
keratosis.  The RO has subsequently adjudicated that claim in 
a July 2008 rating decision, to which the Veteran has timely 
filed a notice of disagreement.  The Veteran, however, has 
not yet been provided with a statement of the case (SOC) for 
this issue.  This issue is addressed in the REMAND portion of 
this document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The first medical evidence of a pre-cancerous skin 
disease was not shown until two decades after the Veteran's 
discharge from service.  

2.  The preponderance of the medical evidence is against a 
finding that the Veteran's basal cell carcinoma, status post-
excision, is related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for basal 
cell carcinoma have not been met.  38 U.S.C.A. §§ 1101, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the February 2005 RO decision in the matter, 
VA sent a letter to the Veteran in November 2004 that 
addressed some of the notice elements concerning his claim.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
his and VA's respective duties for obtaining evidence.  

It is noted that VA did not inform the Veteran how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded 
until after the last adjudication of the claim in the 
February 2008 supplemental statement of the case.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the RO did not 
advise the appellant of such information, this decision 
confirms the RO's denial of benefits and the appellant is 
therefore not prejudiced in regard to the lack of a timely 
Dingess notice.  Proceeding with this matter in its 
procedural posture would not therefore prejudice the 
appellant. 

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any 
available pertinent records as well as all relevant records 
adequately identified by the Veteran. VA provided the Veteran 
with an examination in January 2006.  At the time of that 
examination, the Veteran's claims folder was not available.  
In October 2007, the RO arranged for the claims folder to be 
review by another examiner in conjunction with the Veteran's 
claim.  Based on a review of the claims folder, the examiner 
addressed whether the Veteran's current disability was 
related to his service. The Veteran has not identified, and 
the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2.  Service Connection

Factual Background

The Veteran claims entitlement to service connection for 
basal cell carcinoma, status post-excision.  Specifically, 
the Veteran asserts that he incurred a skin disease when he 
was exposed to sun damage and sunburn on his face and scalp 
while he was stationed in San Antonio for Basic Training.

A review of the Veteran service treatment records shows he 
was diagnosed with tinea versicolor in May 1961.  The records 
also show that the Veteran complained of a skin condition in 
July 1963.  No diagnosis was provided at that time.  None of 
the treatment records shows that the Veteran complained of a 
sun injury in service.  The May 1964 report of examination 
prior to separation shows the Veteran's skin was evaluated as 
normal.  

The Veteran's post-service treatment records show he was 
afforded a VA examination for a skin condition in September 
1978.  In that examination report, the examiner noted the 
Veteran's reports of skin rash on his arms and back starting 
in 1961.  The Veteran also reported that he sought treatment 
for the skin rash several times during service, which was 
made worst by the hot weather.  The Veteran was diagnosed 
with tinea versicolor.  No medical finding was made that 
pertained to basal cell carcinoma or any other skin disease. 

The first medical evidence of a skin disease, other than 
tinea vericolor, is shown in a March 1988 private treatment 
record from Dermatology Laboratory of the Central States that 
shows the Veteran was diagnosed with actinic keratosis.  A 
March 2000 private treatment record addressed to Dr. S. K. 
Milroy shows the Veteran was diagnosed with "possible basal 
cell R canthus, lesion" on the right eyelid.  In that 
private treatment record it was noted that the lesion would 
be removed in May 2000.  On an October 2003 private treatment 
record from Dr. Milroy, it was noted that the Veteran 
underwent electrosurgery to remove a benign basosquamous 
acanthoma lesion on the right cheek.  

In January 2006, the Veteran was afforded a VA examination in 
conjunction with his claim.  The Veteran was diagnosed with 
basal cell carcinoma and actinic keratosis.  The Veteran's 
claim folder, however, was not available at the time of that 
examination, and as such, the examination report was 
inadequate for adjudication of the claims. 

In October 2007, the Veteran's claim folder was made 
available to another VA examiner to review for the purposes 
of providing a medical opinion as to the likelihood that the 
Veteran's basal cell carcinoma was related to his service.  
In the medical report, the VA examiner noted the Veteran's 
reports of sun damage during basic training.  The VA examiner 
also noted the Veteran had a history of basal cell carcinoma 
that had been successfully removed without recurrence.  The 
current diagnoses included actinic keratosis and solar 
elastosis.  Based on the review of the claims folder, the VA 
examiner found that it was less likely than not that the 
Veteran's basal cell carcinoma, status post-excision, was 
caused by or related to any sun exposure during basic 
training.  

In support of his conclusion, the October 2007 VA examiner 
noted that single events such as acute sunburn or repeat 
intermittent sunburn to an area of skin are not the cause of 
the Veteran's current skin conditions.  Rather, the examiner 
noted that these skin conditions are caused by chronic life 
time sun exposure to an area of the skin.  Additionally, the 
examiner noted that skin lesions were only observed on the 
hairless area of the Veteran's scalp, and that there were no 
lesions present under the hair covered areas.  The examiner 
found that this suggested that the lesions on the Veteran's 
scalp were not related to the short period when the Veteran 
had a shaved head during basic training. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2009).  
If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

The Veteran contends that he is entitled to service 
connection for basal cell carcinoma.  Specifically, he 
asserts that his skin cancer is a result of sun exposure 
during his basic training.  His post-service treatment 
records show that he has a history of basal cell carcinoma, 
which has been successfully removed without recurrence.  The 
remaining question on appeal is whether there is competent 
medical evidence that links the Veteran's history of basal 
cell carcinoma to his service.  As explained below, the Board 
finds that the preponderance of the medical evidence is 
against such a finding. 

First, there is no medical evidence showing any skin 
condition, other than tinea versicolor, was present until two 
decades after the Veteran's service.   See 38 C.F.R. § 3.303.  
The Veteran was not diagnosed with basal cell carcinoma until 
March 2000, which comes more than three decades after his 
discharge.  Such a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
veteran's health and medical treatment during and after 
military service, as evidence of whether an injury a disease 
was incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The absence of any complaints or treatment 
weighs against the Veteran's assertion that his disability 
was incurred during service. 

Additionally, the record lacks medical evidence establishing 
a possible relationship between the Veteran's basal cell 
carcinoma disability and his period of active service.  In 
fact, the medical evidence on file is against such a finding.  
In the October 2007 VA examination report, the examiner found 
that the Veteran's history of basal cell carcinoma was not 
related to sun exposure during his period of basic training, 
or any other acute sunburn or repeat intermittent sunburn 
injuries.  Rather, the examiner found that the Veteran's 
disability was due to a chronic life time sun exposure to an 
area of the skin.  

Other than the Veteran's lay assertions that his basal cell 
carcinoma is related to his service, the record is devoid of 
any competent evidence indicating a link between the 
Veteran's disability and any event or incident from service.  
It is noted that as a lay person, the Veteran is competent to 
attest to facts surrounding his claim, such as his 
observations that he was exposed to sun injuries during basic 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The Veteran, however, is not competent to offer 
opinions concerning etiology that require medical knowledge.  
Accordingly, his statement alone, without input from a 
medical professional, does not constitute medical evidence of 
a nexus between his history of basal cell carcinoma and 
service.  Such statements are simply not competent or 
persuasive evidence.  

In sum, the evidence of record does not show that the Veteran 
incurred basal cell carcinoma during service.  There is no 
competent medical evidence that establishes a link between 
the Veteran's disability and his service.  Rather, based on 
the medical findings contained in the claims folder, the 
October 2007 VA examiner found that the Veteran's history of 
basal cell carcinoma was related to chronic lifetime sun 
exposure.  The Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt rule is not applicable here.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim must 
be denied. 

ORDER

Entitlement to service connection for basal cell carcinoma, 
status post-excision, is denied. 


REMAND

As discussed above, the Veteran has not yet received a 
statement of the case after his submission of a timely notice 
of disagreement from a July 2008 rating decision, on the 
issues of service connection for actinic keratosis.  

Thus, because the Veteran has filed a notice of disagreement, 
a remand to the RO is necessary in order for the RO to issue 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a 
Statement of the Case as to the issues of 
entitlement to service connection for 
actinic keratosis.  The Statement of the 
Case should be sent to the latest address 
of record for the Veteran.  The RO should 
inform the Veteran that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of these 
issues to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b) (2009). 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


